Citation Nr: 0906737	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from November 1968 to 
November 1972.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

During the pendency of the appeal, an October 2006 RO rating 
decision assigned a 50 percent rating for the service-
connected PTSD, effective on January 30, 2002.  

Inasmuch as a rating higher than 50 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is not shown to be 
manifested by occupational and social impairment with 
deficiencies in most areas or inability to establish and 
maintain effective social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. § § 1155, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § § 4.7, 4.130 including Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him of the necessary 
elements to establish entitlement to service-connected 
compensation benefits.  The veteran was afforded time to 
respond prior to the issuance of the January 2005 rating 
decision on appeal.  

The Board is aware that the December 2002 letter concerned 
the Veteran's initial service connection claim, not the 
initial increased rating claim.  However, the current appeal 
arose upon the grant of service connection in January 2005.  
The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 
5013(A) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
(SOC) was met in January 2006.

The Board accordingly finds that the January 2006 SOC gave 
the Veteran sufficient notice of the information and evidence 
needed to support his claim for increased rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

Also during the pendency of the appeal the Veteran and his 
representative have submitted evidence to show actual 
knowledge of what is needed to substantiate the claim on 
appeal.  For all of these reasons, the Board finds that any 
notice errors are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also finds that the December 2002 letter, and the 
January 2006 SOC satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2002 letter advised the Veteran that VA must 
make reasonable efforts for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letter also advised him that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in January 2007.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran was afforded VA examinations in September 2003 
and July 2006. The veteran asserted in an October 2007 letter 
that he believes that this condition may have worsened; 
however, the Board finds that this case should not be 
remanded for a new VA examination because remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes that a July 2002 RO rating decision 
originally denied service connection for PTSD, general 
anxiety disorder, and alcohol abuse/dependence; however, a 
January 2005 RO rating decision granted service connection 
with an initial 30 percent rating for his PTSD, effective on 
January 30, 2002.  The Veteran then filed a Substantive 
Appeal on the initial rating.  

The RO then issued the October 2006 RO rating decision that 
granted the Veteran a 50 percent disability rating, effective 
on January 30, 2002.  

In September 2003, the Veteran had a VA examination where he 
reported that following his return from Vietnam adjusting to 
civilian life was difficult and alcohol was used to cope with 
this difficulty.  He reported recurring distressing dreams 
that occurred many times a year, linked to combat, and 
intrusive memories.  However, he denied a history of 
flashbacks or recurrent nightmares.  

The Veteran also reported a history of chronic irritability 
and angry outbursts, which the examiner noted interfered with 
his ability to be affectionate towards others.  

The Veteran stated that he had mild sleep disturbance and 
suffered from middle insomnia.  In addition, he reported 
difficulty maintaining employment with no permanent 
employment since 1991.  He also reported feeling that people 
talked about him and were against him getting a job.  

The Veteran denied avoiding people, places, and activities 
which aroused recollections of Vietnam.  However, the 
examiner noted that the Veteran had a history of avoiding 
discussing his experiences and used increased amounts of 
alcohol to cope with his memories.  Additionally, he had a 
history of diminished interest and participation in 
significant activities and a tendency for social isolation 
and detachment from others.  

The VA examiner also noted that the Veteran was alert, well 
groomed and dressed appropriately.  The examiner asserted 
that his speech was somewhat circumstantial at times, but at 
a normal rate and volume, and the content was generally 
logical and coherent.  The examiner also observed that the 
Veteran's mood was anxious and slightly dysphoric.  

The VA examiner diagnosed the Veteran with mild chronic 
combat-related PTSD; alcohol dependence, early partial 
remission; social phobia; specific phobia for flying; and 
dysthymia, provisional and assigned him a Global Assessment 
of Functioning (GAF) score of 50 due to an inability to 
obtain or keep a job.  

In a July 2006 VA examination, the Veteran reported having 
anxiety, depression, past panic attacks and broken sleep.  
However, stated he was not currently experiencing panic 
attacks.  

Additionally, he reported being sensitive to loud noises, 
being startled when the phone rang, and reacting to 
helicopter noises.  The Veteran tried to avoid news of the 
current war, and still experienced intrusive dreams and 
thoughts of Vietnam.  

The VA examiner noted that the Veteran's speech at this 
examination was noted to be pressured but within normal 
limits, he was able to maintain activities of daily life and 
relationships with his wife and children.  However, he was 
diagnosed with chronic and moderately severe PTSD and 
assigned a GAF score of 48.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Comparing the PTSD symptoms reported in his VA examinations 
to the criteria of the General Rating Formula, the Board 
finds that the current manifestations do not meet the 
criteria for a rating higher than 50 percent for the service-
connected PTSD.  

The VA examinations and treatment reports in this regard do 
not show the service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  

The veteran also is not shown to experience speech that is 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or work like 
setting).  

Most importantly, the medical record does not show that the 
service-connected PTSD is not shown to be manifested by an 
inability to establish and maintain effective relationships.  

The psychiatric examinations have included the assignment of 
GAF scores.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Here, the assigned scores when considered in light of the 
recorded medical finding do not support the assignment of a 
rating higher than 50 percent for the service-connected PTSD 
at any time during the course of the appeal.  


ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
 Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


